DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 10/6/2020.
Claims 1-7 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/6/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S17 from fig.5 and S26 from fig.8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests amending the title to better describe at least the purpose of the invention (i.e. safety).

Claim Objections
Claims 2, 3, 5, and 6 are objected to because of the following informalities: 
Claim 2 recites “The control device of claim 1, wherein the operation of the robotic arm is controlled so that a motor speed does not exceed a given speed …” Since the claim is a system claim of a control device comprising modules, claim 2 should be rephrased in a way that states that the control device is configured to control the robotic arm operation so that motor speed does not exceed a given speed. 
Claim 3 recites “wherein the operation of the robotic arm is stopped when the motor speed exceeds the given speed.” Similar to claim 2, the control device should be what is configured to stop the robotic arm.
Claims 5 & 6 recite “wherein the operation of the robotic arm is stopped when the collision is detected.” Similar to claim 2, the control device should be what is configured to stop the robotic arm.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: angle calculating module in claims 1-6; angle monitoring module in claim 1; speed monitoring module in claim 3; external force detecting module in claims 5-6; force monitoring module in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to [0031], figs. 3, 4, and 7, the modules have the structure of a processor or processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is not directed to patent eligible subject matter. Claims 1, 4, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception, abstract idea, without significantly more.
Claims 1, 4, and 7 are directed to a machine, which is one of the statutory categories of invention. (Step 1: YES)
Under Step 2A Prong 1, Claim 1 recites a judicial exception: an abstract idea. The limitations of “calculate an angle formed by the two links adjacent to each other through the rotation axis; … monitor whether the angle calculated by the angle calculating module is a given angle or below” fall under the abstract idea of a mental process. The limitation “calculate an angle formed by the two links adjacent to each other through the rotation axis” can be performed in the human mind by a simple observation and evaluation of two connected links. The limitation “monitor whether the angle calculated by the angle calculating module is a given angle or below” can be performed in the human mind by a simple observation that a determined angle is at or below a predetermined angle.
Under Step 2A Prong 2, the additional elements are “A control device for a robot configured to control operation of a robotic arm having a plurality of links coupled to each other through a rotation axis, and a motor for drive provided to the rotation axis, the control device comprising: an angle calculating module … and an angle monitoring module” that perform the mental processes described. The additional elements do not integrate the abstract idea into a practical application because the modules (processor(s)) are merely tools to apply the abstract idea in a generic or general-purpose computer. The description of the robot arm itself is not claimed as part of the control device, rather it provides a working environment of the control device as intended use.
Under Step 2B, the additional elements are “A control device for a robot configured to control operation of a robotic arm having a plurality of links coupled to each other through a rotation axis, and a motor for drive provided to the rotation axis, the control device comprising: an angle calculating module … and an angle monitoring module” that perform the mental processes described. Similar to Step 2A Prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the modules (processor(s)) are merely tools to apply the abstract idea in a generic or general-purpose computer.

Regarding Claim 4, the limitation “and wherein the angle calculating module calculates the angle formed by the two links adjacent to each other through the rotation axis, based on a detection signal of the position sensor” is part of the abstract idea of Step 2A Prong 1. Calculating an angle can be performed as a mental process.
Under Step 2A Prong 2 and Step 2B, the limitation “wherein the robotic arm further has a position sensor configured to detect a rotational angle position of the motor for drive” describes mere data gathering which is insignificant extra-solution activity. The “angle calculating module” itself is merely a tool to apply the abstract idea in a generic or general-purpose computer. These limitations would not integrate the judicial exception into a practical application and would not amount to significantly more than the judicial exception. The description of the robot arm itself is not claimed as part of the control device, rather it provides a source of the signal and a working environment of the control device as intended use.

Regarding Claim 7, no additional limitations are part of the abstract idea of Step 2A Prong 1. However, the claim has the mental processes of its parent claim and the additional limitations would not remove the claim from the realm of a mental process.
Under Step 2A Prong 2 and Step 2B, the limitation “wherein the robotic arm has one or more rotary joints, and the rotation axis is a rotation axis of the rotary joint” is merely a description of the robot arm itself and is not claimed as part of the control device, rather it provides a working environment of the control device as intended use. So, the limitation would not integrate the judicial exception into a practical application and would not amount to significantly more than the judicial exception because the limitation is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oyama (US 20190105775 A1).

Regarding Claim 1,
Oyama teaches
A control device for a robot configured to control operation of a robotic arm having a plurality of links coupled to each other through a rotation axis, and a motor for drive provided to the rotation axis, the control device comprising (See fig. 1 which has a control device (controller) for the robotic arm. 

    PNG
    media_image1.png
    382
    496
    media_image1.png
    Greyscale
 The arm comprises the links, drive motors, and axes. [0026-0031]): 
an angle calculating module configured to calculate an angle formed by the two links adjacent to each other through the rotation axis (“Referring to FIGS. 2 and 12, in the second control, the variable calculating unit 52 of the speed limiting unit 51 calculates the angle θ7 between the two components connected to the single rotary axis based on the joint angles of the multiple rotary axes. The variable calculating unit 52 calculates the angle formed by the two adjacent components. The angle θ7 between the two components serves as a variable regarding the occurrence of catching of the operator.” [0093]); 
and an angle monitoring module configured to monitor whether the angle calculated by the angle calculating module is a given angle or below (“In step 133, the determination unit 53 determines whether or not the angle θ7 between the upper arm 11 and the lower arm 12 is smaller than a lower limit value L23.” [0101]).

Regarding Claim 2,
Oyama teaches
The control device of claim 1, 
Oyama further teaches
wherein the operation of the robotic arm is controlled so that a motor speed does not exceed a given speed when the angle calculated by the angle calculating module is the given angle or below (“In step 133, if the angle θ7 is smaller than the lower limit value L23, it can be determined that the operator is likely to be caught in the region 73 between the upper arm 11 and the lower arm 12. In this case, the control advances to step 134. In step 134, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the second rotary axis 82 at a speed limit value S2. Moreover, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the third rotary axis 83 at a speed limit value S3. In this way, the maximum speeds can be set for the respective drive axes. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the second rotary axis 82 to the speed limit value S2 or lower. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the third rotary axis 83 to the speed limit value S3 or lower. The motion control unit 43 controls the robot drive motors 22 so as to reduce the rotation speeds of the robot drive motors 22 of the respective rotary axes to the speed limit values or lower. The operation speed of the upper arm 11 and the operation speed of the lower arm 12 are reduced to the respective speed limits or lower.” [0101-0102]).

Regarding Claim 4,
Oyama teaches
The control device of claim 1,
Oyama further teaches
wherein the robotic arm further has a position sensor configured to detect a rotational angle position of the motor for drive, and wherein the angle calculating module calculates the angle formed by the two links adjacent to each other through the rotation axis, based on a detection signal of the position sensor (“Referring to FIGS. 2 and 14, in step 131, the variable calculating unit 52 of the speed limiting unit 51 acquires the angle θ2 for the second rotary axis 82 and the angle θ3 for the third rotary axis 83 based on the outputs of the position detectors 18. In step 132, the variable calculating unit 52 calculates the angle θ7 between the upper arm 11 and the lower arm 12. In the example of FIGS. 12 and 13, the variable calculating unit 52 calculates the angle θ7 by subtracting the angle θ3 from the angle θ2.” [0099-0100]).

Regarding Claim 7,
Oyama teaches
The control device of claim 1,
Oyama further teaches
wherein the robotic arm has one or more rotary joints, and the rotation axis is a rotation axis of the rotary joint (“The drive axes of the robot 1 include six rotary axes 81 to 86, from the first rotary axis 81 (J1 axis) to the sixth rotary axis 86 (J6 axis).” [0028]; Also see at least fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Kato (US 6208105 B1).

Regarding Claim 3,
Oyama teaches
The control device of claim 2,
Oyama further teaches
further comprising a speed monitoring module configured to monitor whether the motor speed exceeds the given speed when the angle calculated by the angle calculating module is the given angle or below (“The speed limiting unit 51 detects the rotation speed of the robot drive motor 22 corresponding to the second rotary axis 82. If the rotation speed of the robot drive motor 22 is higher than the speed limit value, a command for reducing the speed to the speed limit value or lower is transmitted to the motion control unit 43.” [0053]; Examiner Interpretation: Since the speed limit is set when the angle is below the given angle (see at least fig. 14), the speed monitoring occurs when the angle calculated by the angle calculating module is below the given angle.), 
wherein the operation of the robotic arm is stopped (“The controller includes a stop command unit that stops the motion of the robot” [0008])

Oyama does not explicitly teach
wherein the operation of the robotic arm is stopped when the motor speed exceeds the given speed.
However, Kato teaches
	“With respect to each of the axes, the current velocity Vj is compared with the allowable axis velocity (limit value) Vaj set in the process I. If the former is greater than the latter, the flow proceeds to Step M10 to stop the robot” See col. 6, lines 39-43.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of Kato to ensure the safety of robot operators when the robot operates abnormally (“Emergency stop buttons are provided on robots, but since servomotors of high power are mounted on recent robots, it is difficult to immediately stop a robot which has started an abnormal motion by merely depressing the emergency stop button. In addition, an operator tends to be late in depressing the emergency stop button. … the conventional technique is not sufficiently capable of immediately and surely responding to robot motions (abnormal state of motion or abnormal position in motion), posing problems in securing safety of the operator and protection of peripheral equipment.” See at least col. 1, lines 10-53; “In the event any of the aforementioned various types of abnormal motions occurs, such abnormality is immediately detected by the processes described above and the robot comes to a stop, so that safety is secured.” See at least col. 7, lines 51-56).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Oguri (US 20160008978 A1).

Regarding Claim 5,
Oyama teaches
The control device of claim 1, 
Oyama further teaches
further comprising: an external force detecting module configured to detect a external force acting on the robot (“The robot 1 of the present embodiment includes a force detector 19 that detects a force applied to the base 14. The force detector 19 is fixed to an installation surface. The base 14 is supported by the force detector 19. The force applied to the base 14 corresponds to a force applied to the robot 1. The force detector 19 outputs a signal corresponding to the force from the operator.” [0036]); 
and a force monitoring module configured to detect a collision by using a given monitoring criterion based on the external force detected by the external force detecting module, (“If the external force is larger than a predetermined judgement value, it can be determined that the person has come into contact with the robot 1. The stop command unit 47 transmits the command for stopping the robot 1 to the motion control unit 43 if the external force is larger than the predetermined judgement value. The motion control unit 43 stops the operation of the robot 1.” [0041]).
the angle calculated by the angle calculating module is the given angle or below (133 of Fig. 14 determines if the angle is smaller or not of given angle L23.)

Oyama does not explicitly teach
detect a collision by using a given monitoring criterion …, when the angle calculated by the angle calculating module is the given angle or below
However, Oguri teaches
	The concept of detecting a collision using a monitoring when in a specified region (“Further, the position judging part 15 judges if the contact parts C, C of the grippers G, G are positioned inside the threshold value switching region R based on the results of comparison between these positions. In so doing, the position judging part 15 can refer to information relating to the rotational angle which is acquired from a sensor of the servo motor 21 so as to specify the current position of the hand H. … the collision judging part 16 of the present example has the function of comparing the estimated value of the disturbance which is calculated by the disturbance estimating part 12 and a predetermined threshold value so as to judge if the robot 2 has collided with some sort of obstacle. In so doing, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the first threshold value when the robot 2 and hand H are currently located inside the threshold value switching region R in the above status space. On the other hand, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the second threshold value which is different from the first threshold value when the robot 2 and hand H are not currently located inside the threshold value switching region R in the above status space.” [0041-0042]).
Even though Oguri doesn’t explicitly teach that its threshold region is a region defined by being below an angle (Oyama teaches being below a given angle), determining a position based on being below a threshold angle would effectively be the same as determining whether the position is inside a threshold region.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of Oguri to prevent misjudgment of whether the robot has collided with an obstacle when the judgement depends on the state of the robot (See at least [0058] of Oguri).

Regarding Claim 6,
Oyama teaches
The control device of claim 1,
Oyama further teaches
further comprising: an external force detecting module configured to detect an external force acting on the robot (“The robot 1 of the present embodiment includes a force detector 19 that detects a force applied to the base 14. The force detector 19 is fixed to an installation surface. The base 14 is supported by the force detector 19. The force applied to the base 14 corresponds to a force applied to the robot 1. The force detector 19 outputs a signal corresponding to the force from the operator.” [0036]); 
and a force monitoring module configured to detect a collision by using a … monitoring criterion based on the external force detected by the external force detecting module, … wherein the operation of the robotic arm is stopped when the collision is detected (“If the external force is larger than a predetermined judgement value, it can be determined that the person has come into contact with the robot 1. The stop command unit 47 transmits the command for stopping the robot 1 to the motion control unit 43 if the external force is larger than the predetermined judgement value. The motion control unit 43 stops the operation of the robot 1.” [0041]).
the angle calculated by the angle calculating module is larger than the given angle … the angle calculated by the angle calculating module is the given angle or below (133 of Fig. 14 determines if the angle is smaller or not of given angle L23.)

Oyama does not explicitly teach
detect a collision by using a first monitoring criterion …, when the angle calculated by the angle calculating module is larger than the given angle
and detect a collision by using a second monitoring criterion that is a monitoring criterion different from the first monitoring criterion …, when the angle calculated by the angle calculating module is the given angle or below, 
However, Oguri teaches
	The concept of detecting a collision using monitoring criterions, where one monitoring criterion is used in a specified region, and a different monitoring criterion is used outside the specified region (“Further, the position judging part 15 judges if the contact parts C, C of the grippers G, G are positioned inside the threshold value switching region R based on the results of comparison between these positions. In so doing, the position judging part 15 can refer to information relating to the rotational angle which is acquired from a sensor of the servo motor 21 so as to specify the current position of the hand H. … the collision judging part 16 of the present example has the function of comparing the estimated value of the disturbance which is calculated by the disturbance estimating part 12 and a predetermined threshold value so as to judge if the robot 2 has collided with some sort of obstacle. In so doing, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the first threshold value when the robot 2 and hand H are currently located inside the threshold value switching region R in the above status space. On the other hand, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the second threshold value which is different from the first threshold value when the robot 2 and hand H are not currently located inside the threshold value switching region R in the above status space.” [0041-0042]).
Even though Oguri doesn’t explicitly teach that its threshold region is a region defined by being above or below an angle (Oyama teaches being above or below a given angle), determining a position based on being above or below a threshold angle would effectively be the same as determining whether the position is inside or outside of a threshold region.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of Oguri to prevent misjudgment of whether the robot has collided with an obstacle when the judgement depends on the state of the robot (See at least [0058] of Oguri).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (WO 2016/103308 A1) is pertinent because it discusses a robot control device that allows higher speed operation in a certain region and lower speed operation in a different region. Also, a collision detection sensitivity changes depending on which region the robot is in.
Oestergaard (US 10399232 B2) is pertinent because it discusses a robot with safety functions including a joint speed limit safety function. It also monitors joint angles and detects if an angle is beyond a predefined angle range.
Iribe (US 20040164697 A1) is pertinent because it discusses a robot with joints and detects if it is pinching a human.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664